 74DECISIONSOF NATIONALLABOR RELATIONS BOARDTechnitrol,Inc.andInternational Union of Electrical,Radio and Machine Workers,AFL-CIO-CLC.Case 11-CA-4655January 5, 1973DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDPENELLOOn April 26, 1972, Administrative Law Judge'Nancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions2 of the Administrative Law Judge, as modifiedherein, and to adopt her recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Technitrol, Inc.,Durham, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.iThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 19728We agree with the Administrative Law Judge that Respondent'spayment to nonstrikers of a day's pay for a day not worked violated Section8(a)(3) and(1) because Respondent's sole motivation therefor was to rewardthe nonstrikers for not joining the strike,and that this case,therefore, issubject to the same considerations as those on which we rested our 8(ax1)violation findings inAero-Motive Manufacturing Company, 195NLRB No.133.3In adopting the Administrative Law Judge's recommended remedy, weconstrue the backpay requirement therein as applying to only those strikerswho would have been eligible for reemployment on July 16, 1971TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Trial Examiner: This proceeding,heard at Durham, North Carolina, on February 22, 1972,pursuant to a charge filed on August 10, 1971, and acomplaint issued on January 21, 1972, presents thequestion of whether Respondent violated Section 8(axl)IThe General Counsel's unopposed motion to correct the transcript incertain respects is hereby grantedand (3)of the National Labor Relations Act (herein calledtheAct)by paying nonparticipants in a strike,but notparticipants,for a day (immediately following the end of astrike)during which Respondent had elected not to operateits plant.Upon the entire record,'including my observation of thewitnesses,and after due considerationof the briefs filed bythe General Counsel,the Charging Party,and Respondent,Imake the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESS AND THE LABORORGANIZATION INVOLVEDRespondent is a Pennsylvania corporation which manu-facturescomputer components at its Durham, NorthCarolina,plant,the only plant involved in this proceeding.Itpurchases and sells material directly across State linesvalued at more than $50,000 annually. Upon these facts Ifind that,as Respondent admits,it is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act, andthat assertion of jurisdiction over such operations willeffectuate the policies of the Act. International Union ofElectrical,Radio and Machine Workers,AFL-CIO-CLC,the Charging Party,isa labor organization within themeaning of Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsThe Unionhas represented Respondent'sproductionandmaintenance employees since its certification inJanuary 1968. Upon the expiration of an ensuing collec-tive-bargaining agreement, about 120 unit employeesbegan an economic strike on June23, 1971,2the first strikeat this plant in at least 5 years,in order to support theUnion's demands as to the terms of a new contract.Exceptfor the first 2 days, the plant operated throughout thestrike,with a complement of about 18 unit employees. Atentative agreement reached between the Respondent'sand the Union's representatives late Thursday afternoon,July 15,was ratifiedby themembership that evening.Afterthe tentative agreement was reached,theUniontoldRespondent that if the contract was ratified thatevening,the strikers would be able to return the nextmorning.However,theUnion reluctantly acceded toRespondent's request that the strikers not return to workuntilMonday,August 2, at the conclusion of a scheduled2-week vacation shutdown,and the strikers did not returnuntil thatday. Thecomplaint makes no allegation thatRespondent engaged in unlawful discrimination withrespect to the reinstatement of strikers.About 4:15 p.m. on July 15, Plant Manager Petzakinstructed nonstriking employees who had worked in theplant that day not to report to work on the following day.2All dates hereafter are 1971 unless otherwise stated.201NLRB No. 17 TECHNITROL, INC.After the plant had resumed operations following thevacation shutdown, the employees who had worked in theplant on July 15 were paid for July 16. The employees whohad been on strike on July 15 were not paid for July 16.The General Counsel and the Charging Party contend thatthisdisparityof treatmentas to pay for July 16 wasunlawfully motivated, in violation of Section 8(a)(1) and(3) of the Act, and in any event violated these statutoryproscriptions regardless of motivation.B.TheMaterial Conversations Bearing onRespondent'sMotivation1.IntroductionIn attempted support of the contention that the disparityinpaymentswas unlawfullymotivated, theGeneralCounsel and the Union rely largely on certain conversa-tions between Respondent's and the Union's representa-tives on July 14, 15, and 16. The unionrepresentatives whoattended these conversations were International Repre-sentative Daniels, who was present during all of them, andvarious union officers who were present during some ofthem-namely,Union President Dampier, RecordingSecretaryBordeaux,Chief StewardBurnette,AttorneyEubanks, and IUE Staff Representative Williams. Of these,Daniels, Dampier, and Bordeaux testified on behalf of theGeneral Counsel. Respondent's representatives who partici-pated in these conversations were Industrial RelationsManager Funkhouser, Personnel Manager Rozier, andPlantManager Petzak. None of these managementrepresentatives was present at all of the critical conversa-tions.Only one witness, Petzak, testified for Respondent.Funkhouser tried the case on Respondent's behalf, but didnot testify.Rozier did not testify, nor was his absenceexplained.The testimony regarding the sequence of events, andregarding the contents of some of these conversations, issubstantially undenied and provides assistance in resolvingthe testimonial conflicts which do exist. Accordingly, Ishall first summarize the undenied testimony, and shallthen discuss the material testimony which is in conflict.2.Undisputed evidence regarding the material eventsThe testimonyas to material events onJuly 14 (bothbefore and during negotiations) is in sharp conflict, andwill be discussed later. Early in the morning of July 15,Personnel Manager Rozier happened to meet InternationalRepresentative Daniels on the picket line and said that heunderstood that the Union wanted to meet again thatafternoon and arrangements for such a meeting had beenmade. Daniels replied that the Union would meet "on onecondition, that there would be no demand made for3My findings as to the incidents in the foregoing paragraph are based onDaniels' undenied and credited testimony.4My findings as to this incident are based on Daniels'undemed andcredited testimony.SThisfinding is basedon Caldwell's credited testimony.I do not believethat her inability to remember the supervisor'sname required such anunreasonably burdensomesearch byRespondent as to warrant me in failingtogive the usual weight to the fact thatCaldwell's testimony standsundenied8Lankford's title and duties are notdisclosed by the record. At the75preferential treatment or super-seniority for the non-striking employees." Rozier then returned to the plant.Some 15 minutes later, Industrial RelationsManagerFunkhouser came to the gate and said, "I got yourmessage.We will meet with you around 11:00." Danielsreplied, "On one condition; we don't intend to meet if youdemand preferential treatment for the non-strikers."Funkhouser replied that this would not be discussed.3The parties met in twosessionson July 15, one beginningabout 2 or 3 p.m. and the other about 5 p.m. The testimonyas to the firstsession isin sharp conflict and will bediscussed later.During the secondsession,the Respon-dent's sole representatives were Rozier and Funkhouser,both of whom had also attended the session earlier thatday;PlantManager Petzak, Respondent's remainingrepresentative at the earliersessions,was not present.Daniels remarked that Respondent had a new chiefnegotiator, to which Funkhouser replied yes, that hethought the persons present could resolve the dispute.Daniels asked, "Is your demand still that you wantpreferential treatment and super-seniority for the non-strikers?"Funkhouser replied that there would be "nopreferential treatment for the non-strikers, that there wouldbe no super-seniority for the non-strikers, and that therewould be no monetary payments for the non-strikers forwork not performed; but that they would be treated justlike all other employees." 4Prompted by a rumor among the employees, whichbegan around lunch time on July 15, about 2 p.m. on thatday nonstriking employee Elizabeth Caldwell asked one ofthe supervisors whether they would have to work on July16. The supervisor replied that they did not .5 An hour or solater,Petzak and John Lankford6 called about eightemployees together and told them that after the settlementof the strike, they would be on layoff status owing to thenew contract's seniority provisions. Petzak told them thathe was "pretty certain" the strike settlement and the returnwould be "tonight or tomorrow." Petzak also privatelydiscussed with Lankford whether to tell the employees whowere working in the plant not to come back on July 16.They agreed that this should be done if the strikersreturned to work that day. About 4:15 p.m., shortly afterthe normal quitting time, Petzak told the employees whohad worked in the plant not to report to work the next day;"that the striking employees may return, and consequentlywe didn't want to take a chance on any sort ofconfrontation, any disciplinary action, any physical dam-age to the employees or the property." 7About 6 p.m. that evening, the parties tentatively agreedto a new contract. At this point, Rozier said that he wouldlike to discuss "the orderly return of the strikers." 8 Danielsand Dampier replied that if the contract was ratified thatnight, the strikers would be able to return the nexthearing,he made an appearance on Respondent's behalf,but did nottestify.7Thisfinding is based on Petzak's undenied and credited testimony.aThe hours which the witnesses attached to variousevents on July 15may suggest that the reporting date discussion took placeduring the firstbargaining session onthatday.However,thebrevityand abrupttermination of the first session under all versions of the events(seeinfra),the sequence of events to which Daniels testified,Petzak'scredibletestimony that after 4 p.m. that day Funkhouser and Romeradvised him bytelephone that a settlement had not yet been reached(seeAmerican RubberProducts Corp v. N.LR B,214 F.2d 47, 52 (C A.7)), and the probabilities(Continued) 76DECISIONSOF NATIONALLABOR RELATIONS BOARDmorning, July 16. Rozier or Funkhouser stated that theJuly 16 reporting date was not acceptable because only oneday remained before the vacation shutdown;business wasslack, 8 of the 18 employees working on July 15 havingalready been laid off; and a return to work on July 16would present various practical problems .9 The partiesagreed that the strikers would not return until Monday,August 2.All issues having thus been settled, Funkhouser invitedthe Unionnegotiatingcommittee to join himand Rozier inthemotel dining room for a drink. Over the drinks,Funkhouser remarked "that his heart really wasn't in whathe was attempting to get done, preferentialtreatment forthe non-strikers, and he was rather proud of the fact thatthe committee 'had stuck to their guns' and wouldn't yieldto it." 10The following morning, July 16, company and unionrepresentativesmet to signthe contract. The testimony asto the conversation on that occasionis in partdisputed,and will be discussed later.After the plant reopened, union representatives met withcompany representatives in an effort to resolve the disputeover the payment to nonstrikers and the nonpayment tothe strikers. Personnel Manager Rozier asked the Union to"pretend like it was an overpayment to the non-strikers; oran oversight on their part." When Daniels replied that theUnion could not take this attitude, Rozier said that "hewas following orders from Philadelphia, that paymentwould be made in Philadelphia, and that they would begetting paid." iiRespondent thereafter paid the employees who had beenworking in the plant on July 15 8 hours' pay, at their usualrate, for July 16, when Respondent had shut down theplant. The employees who were on strike on July 15 werenot paid for July 16. The employees who were paid for July16 did not find out that they would be paid until theyactually received such payment. During at least the 5preceding years,Respondent had never before paidemployees for a full day not worked, other than vacationsand holidays.3.The disputedevidence regarding the materialeventsa.The July14 lunch conversation between Daniels,Petzak,and RozierOn July14,while theUnion'sand Respondent'snegotiatorswere lunching in the same restaurant atof thesituation persuade me thatthe "orderlyreturn"issue was discussedduring the second bargaining sessionon July15, and after rather thanbefore thecontractwas agreed to.9A synthesis of thecredited testimony discloses that the parties took thefollowing positionThe Unionwanted theidentity ofthe employees whoweretowork on July 16 to be determinedon the basis of seniority.Respondentdid notwant production to be interruptedby seniorstokers'"bumping" juniornonstrikerswho had escaped layoff only because of thestrike,did not want to be obligated for "call-in" pay to anyone on July 16;and wantedto avoid tensionby postponing personalconfrontation betweenstrikers and nonstrikersDaniels testifiedthatRespondent also tendered,as a reason for objectingto the July 16 return date, thatRespondent was closing the plant on thatday Dampier did not hear sucha statement For the reasonsset forthinfraat fn 18, andin accordancewith Respondent's contention at the hearing, Iseparate tables,PlantManager Petzak asked UnionRepresentative Daniels to join him and Personnel ManagerRozier at their own table. The testimony as to the ensuingconversation is sharply disputed. According to Daniels,Petzak remarked that "a new problem . . . had croppedup," that Respondent "wanted super-seniority preferentialtreatment for the non-strikers; that [Respondent] felt that[it]owed them something for being so loyal to cross thepicket line and wanted to do something for them; that hejust couldn't throw them out the door.' " Still according toDaniels, Petzak asked him not to say anything to thenegotiating committee about it, to which Daniels replied,"I won't and if you are smart, you won't either."Petzak testified that he told Daniels that "due toproduction problems . . . we must maintain some of thepeople in the plant;" and that Daniels suggested thatPetzak not bring it up, but that if he did, Daniels would notdiscuss it. Still according to Petzak, Daniels stated that"they all went out together and that they all should comein together," and that "none of those scabs" should stay inthe plant. Rozier did not testify.b.The July 14 and the first July 15 bargainingsessionsAs previously noted, the testimony is in sharp conflict asto thebargaining session onJuly 14 and the firstbargainingsessiononJuly 15. These meetings wereattended by Daniels, Dampier,Bordeaux,and Burnette,for the Union; 12 and by Funkhouser, Rozier, and Petzak,for the Respondent.Petzak, who was Respondent's only witness, testified thatduring the July 14 bargainingsession,he told the unionrepresentatives that "in order tomaintainsome semblanceof production,we must callback out of seniority." 13 Stillaccording to Petzak, Daniels said in a "loud" tone that he"didn't want to hear anything, he had heard enough as faras hewas concerned," and he and Dampier "stormed out"of the room "rather abruptly." Although present at the firstJuly 15 session, Petzak was not specifically asked about theevents during thesession.However, he denied that he evermentioned the terms "super-seniority," "preferential treat-ment," or "bonuses."The General Counsel called Daniels, Dampier, andBordeaux as witnesses.All of them testified that during theJuly 14sessiona representative of Respondent said thatRespondent felt it "owed" the nonstrikers something, anditwanted "super-seniority" for nonstrikers.14 In agreementdo not credit Daniels in this respect.19This finding is based on Daniels' undenied and credited testimony.11Myfindings as to this incident are based on Daniels' testimony, whichisundenied and which I credit. However,Daniels plainly erred in testifyingthat this incident occurred on August 16. It is clear from the content of theconversation that it occurred before the paymentshad been made. Thenonstrikers received these payments about August 6, and the chargeattacking them was dated August 9 and filed August 10.12The Unionwas also represented by Eubanksat the July14 session andby Williamsat the first July 15 session.13Petzak testified that he had meant he wanted to follow thispolicy forabout a month, but was foreclosed from tendering the explanation by theunion representatives'action in thereupon walking out of the meeting.14Daniels attributed these statements to Funkhouser,and Dampier andBordeaux attributed them to Petzak. TECHNITROL, INC.77with Petzak,Daniels and Dampier testified that theythereupon left the room abruptly and angrily.Daniels was the only witness who gave specific testimonyabout the first session on July 15. According to Daniels,the following events occurred: Funkhouser and Petzakbegan that meeting by stating that they still wantedpreferential treatment for the nonstrikers. Daniels replied,"I thought we had an understanding that this would not bediscussed, and we don't want to hear nothing about it. Weare not here for that purpose." After "several words wereexchanged," the Union representatives left the room.c.The conversation during the execution of thebargaining agreementOnly Daniels and Petzak testified about the conversationwhich accompanied the formal execution of the bargainingagreement on July 16.15 Daniels testified that on thisoccasion he remarked to Petzak that "no one is at yourplant this morning," to which Petzak replied, ". . . that'sright,we decided to give the non-strikers a day off withpay." Still according to Daniels, he replied, "... thestrikers is also entitled to a day's pay; they are willing andable to return to work, and they are also available."Daniels further testified that Petzak answered, ". . . like Itold you, we owe them something and this is what we aregiving them, and if you don't like it, you can file chargeswith the Labor Board," to which Daniels replied that suchcharges would be filed.Petzak denied that on this occasion he discussed withDaniels the fact that the plant was not operating, and thathe told Daniels that if he did not like it "he could take hisproblem to the NLRB." Petzak was not asked about theother remarks which Daniels attributed to him in thisconversation.4.Resolution of the disputed evidenceIn part 3, above, I have set forth testimony by theGeneral Counsel's witnesses which was denied by Respon-dent's sole witness, Petzak. The General Counsel's contra-dicted testimony is, briefly, to the following effect: Atlunch on July 14, Petzak told Daniels that Respondent"wanted super-seniority preferential treatment for the non-strikers"; thatRespondent "owed them something" fortheir loyalty in crossing the picket line. During thebargaining session that afternoon a representative ofRespondent likewise said that it "owed" the nonstrikerssomething and wanted "super-seniority" for nonstrikers;and on the following morning Funkhouser and Petzakstated that they still wanted preferential treatment for thenonstrikers.This contradicted testimony that Respondent's repre-sentatives in factmade such statements gains strongsupport from the uncontradicted testimony about theconversations which punctuated the discussions at issue.Thus, it is undenied that at the end of the negotiations,Company representative Funkhouser conceded that Res-pondent had unsuccessfully attempted to obtain "preferen-tialtreatment for the non-strikers." Similarly, it isundenied that during the second July 15 session, DanielsaskedwhetherRespondent "still" wanted "preferentialtreatment and super-seniority for the non-strikers," towhich Funkhouser replied that there would be "nopreferential treatment" or "super-seniority for the non-strikers"-a reply which Funkhouser would hardly havemade if (as Petzak testified) Respondent had not in factpreviously advanced such demands. Likewise, it is unde-nied that between the July 14 and July 15 sessions,Funkhouser and Rozier acceded to Daniels' request for afurther negotiating session on condition that Respondentwould not demand "preferential treatment or super-senior-ity" for non-strikers-a remark which these companyrepresentatives would not likely have left unchallenged (asthey did) if (as Petzak testified) Respondent had notpreviously advanced such a demand.Additionally, although Petzak attributed to Daniels,during their July 14 lunch-table conversation, the state-ment that "none of those scabs" should stay in the plant,on cross-examination he conceded, inconsistently, thatDaniels wanted the employees to come back according toseniority,under which many nonstrikers would be re-tained.Petzak'sandDaniels'mutually corroborativetestimony about Daniels' display of anger at Respondent'sJuly 14 proposal lends some further support to the unionrepresentatives' version thereof, and casts some doubt onPetzak's version. Their testimony shows that upon hearingRespondent'sproposal,Daniels said he "had heardenough" and"stormed out"of the room,hitting a tablehard enough to give him a swollen hand, and shoving achair and a rickety card table out of his way with suchforce that the chair fell over and the table legs folded up.The union representatives' version of the company propos-alwhich precipitated this displayseems morelikely toaccount for its conceded vehemence than does Petzak'sversion.16Accordingly, I credit Daniels' version of his July 14restaurant conversation with Petzak and Rozier and of thefirstJuly 15 bargaining session. I also credit the unionrepresentatives' version (rather than Petzak's version) ofthe July 14session.While this credited testimony varied asto certain details, these variations were not of such a natureas to suggest that these witnesses' testimony was inaccuratein substance, particularly in view of the noise and displaysof temper which accompanied the conversation. On thebasis of a synthesis of the more probable portions of theirtestimony, I find that on July 14 the following exchangeoccurred: Petzak stated that Respondent felt it "owed" thenonstrikers something.17Daniels thereupon asked if he15Dampier,Burnette,Bordeaux, andWilliamswere also present.16Upon hearing Petzak's proposal, Union President Dampier(a rank-and-file employee, who is a rather heavy woman)likewise displayed anger,slamming her briefcase shut and pushing her card table chair back from thetable in such a manner that the chair legs caught on the rug However,Daniels had previously advised her that at the meeting Petzak would bebringing up superseniority for the nonstrikers Because Dampier had nopersonal knowledge of the lunch table exchange with Petzakon whichDaniels based this message,in determining what Respondentreally saidduring the July 14 negotiations I am unwillingto rely on her immediateemotional reactionto companyremarkswhich she might have theninterpreted in lightof whatDaniels had just told her.17While the identity of the company representative who made thisremarkmakes no real difference,IbelieveDampier'sand Bordeaux'(Continued) 78DECISIONSOF NATIONALLABOR RELATIONS BOARDmeant preferential treatment, whereupon Petzak said hewas speaking more in terms of superseniority. Danielsasked whether Respondent wanted "to lay off employeeswho are more senior and keep employees of less seniorityonly because they crossed the picket line?" Funkhouserreplied, "That is correct. It was a corporation decision andnot his decision to make . . . he knew that it was wrong tomake such a demand on the Negotiating Committee but hewas instructed to do so and he was doing his job."Funkhouser added that if the Union did not accept thisdecision, "it would be a long, hot strike."The tenor of the foregoing conversations also providessome corroboration for Daniels' version of his July 16conversation with Petzak, which version I credit in itsentirety. Indeed, Petzak did not deny making the criticalremarks which Daniels attributed to him-namely, thatRespondent was giving the nonstrikers a day off with paybecause "like I told you, we owe them something and thisiswhat we are giving them." isC.Conclusions Regarding Respondent'sMotive fortheDisparate PaymentSection 8(a)(1) of the Act prohibits Respondent frominterfering with, restraining, or coercing employees in theexercise of their right to engage in activities like theJune-July 1971 bargaining strike, which constituted con-certed activity protected by Section 7 of the Act.Aero-Motive Manufacturing Co.,195 NLRB No. 133;N.LR.B. v.Washington Aluminum Co.,370 U.S. 9;N.LR.B. v. ErieResistor Corp.,373 U.S. 221, 233. Such prohibitions extendto granting employee benefits for the purpose of inducingemployees to refrain from such activity in the future.N.LR.B. v. Exchange Parts Co.,375 U.S. 405, 409-410;Aero-Motive, supra.Moreover, because the strike hereinwas called and conducted by the Union in support of theUnion's bargaining position, participation therein consti-tuted union "membership" under Section 8(a)(3), whichforbids employers to discriminate with respect to "anyterm or condition of employment" for a purpose ofencouraging or discouraging such membership.N.LR.B. v.Great Dane Trailers, Inc.,388 U.S. 26, 32;Radio Officers'Union v. N.LR.B.,347 U.S. 17, 43-44.The credited evidence herein persuasively shows thatRespondent paid the nonstrikers for July 16 with a purposeof rewarding employees for working during the strike-em-ployee conduct which, as shown, constituted abstentiontestimony that it was Petzak who made this statement rather than Daniels'testimony attributing it to Funkhouser The testimony of both Daniels andPetzak suggests that Funkhouser was anxious to shift the onus of takingsuch a position.IsDaniels'contradicted and credited testimony that Petzak said, "if youdon't like it, you can file chargeswith the LaborBoard"gains some supportfrom the credited testimony that Funkhouser recognized Respondent'ssupersemonty proposal to be wrong Daniels'contradicted and creditedtestimony that he began this conversation by referring to the absence ofemployees at the plant that morning provides a credible prelude to theensuing exchange as established by Daniels'uncontradicted testimony.Partly because of this latter remark,Ido not accept Daniels' testimony(contrary toDampier's) that on July 15, Respondentobjected to a July 16return date for the strikerspartly onthe ground that Respondent wasclosing the plant.IfDaniels had knownon July 15about the closure I doubtthat he would have pointedly referred theretoon July16Moreover, ifRespondent has in factobjected to a July15 return date for this reason, Ifrom protected concerted activities and from unionmembership-and of thereby discouraging such strikeactivity in the future. Thus, it is uncontradicted that onJuly 16, Petzak specifically advised Daniels that Respon-dentwas goingto pay nonstrikers for that day because "weowe themsomethingand this is what we are giving them."Petzak's statementplainly constitutes "specific evidence ofa subjective intent" to discourage strike participation(ErieResistor,supra,373U.S. at 227).19 That Petzak wasaccurately describing the motives for Respondent's deci-sion to pay the nonstrikers for July 16 is substantiated byRespondent's priorunsuccessfulefforts to obtain morelasting benefitsfor nonstrikers in order to reward them forworking during the strike. Thus, during the July 14luncheon conversation, PlantManagerPetzak stated, inPersonalManager Rozier'spresence, thatRespondent"wanted super-seniority preferential treatment for the non-strikers";thatRespondent "felt that it owed themsomethingfor being so loyal to cross the picket line andwanted to do something for them." During negotiationslater that same day, Petzakagainstated that Respondentfelt it "owed" the nonstrikers something, and Funkhouseradmitted that Respondent wanted to retain junior oversenioremployees "only because [the former] crossed thepicket line"-a demand which Funkhouser concededly"knew" was "wrong." 20 Moreover, particularly in view ofRespondent's open(albeit unsuccessful) attempts to affordnonstrikers themore valuable benefit of superseniori-ty-which "stands asan ever-present reminder of thedangers connected with striking and with union activitiesingeneral"(ErieResistor,supra,373U.S. at 231),Respondent's actionin paying nonstrikers but not strikersfor July 16 "clearly demonstrated for the future the specialrewards whichlie in storefor employees who choose torefrainfrom protected strike activity"(A ero-Motive, supra)21and "was capable of [having] a discouraging effect on... future concerted activity"(Great Dane Trailers, supra,388 U.S. at 32).22The inference of unlawful purpose called for byRespondent'sstatementsto the Union is, if anything,buttressed by Respondent's tendered defense. Plant Man-agerPetzak, who was Respondent's only witness, testifiedthat Respondent decided io pay the nonstrikers for July 16because "it was the just thing to do." However, Respon-dent's brief virtually concedes that Respondent's basis forconcluding that justice called for such payments was therecipients' nonparticipation in the strike. Thus, Respon-doubt that it would have advanced others too, as it did(supra,fn9)19 See also,OlinMathiesonChemical Corp. v N L.R.B.352 U S. 1020,affirmingper curiam232 F.2d 158, 161 (C.A. 4),N.LR.B. v Globe ProductsCorp,322 F.2d 694, 696 (C.A 4).20N LR B v. Erie ResistorCorp.,373 U.S. 22121SeealsoN LR.B v. ExchangeParts Co.,375 U.S. 405, 409-410The danger inherent in well-timed increases in benefits is thesuggestion of a fist inside the velvet glove.Employees are notlikely tomiss the inference that the source of benefits now conferredis also thesource from which future benefits must now andwhich may dry up if itisnot obliged.The danger may be diminished if, as in this case, thebenefits are conferred permanently and unconditionally.But theabsence of conditions or threats pertaining to the particular benefitsconferredwould beof controlling significanceonly if it could bepresumed that no question of existing benefits would apse in thefuture; and, of course,no such presumption is tenable.22Accord:Olin Mathieson, supra TECHNITROL, INC.dent's brief states,"merely the fact that the `nonstrikers'had been consistently working during the strike and wereregularly scheduled to work on July 16, 1971 by theRespondent,was the sole basis for payment for time notworked for July 16, 1971 to the `nonstrikers.' "Moreover,the remaining consideration of "justice" citedby Respondent were mostly as applicable to the strikers,who were not paid, as to nonstrikers who were. Thus,Respondent's reliance on the shortness of notice to thenonstrikers that work would be unavailable on July 16disregards the fact that among the nonstrikers who werepaid for July 16 were 8 nonstrikers whom Respondent hadadvised at 3 p.m. on July 15 that they would be on layoffstatus after the settlement of the strike(which was reachedabout 3 hours later, and after all the nonstrikers had beentold not to report to work on July 16).23 Accordingly, these8 nonstrikers had longer notice of the unavailability ofwork on July 16 than did the strikers, who until after 6 p.m.on July 15 hadnot the slightest reason to suspect that thosefor whom work was available could not return to work assoon as a contract was agreed to.24 Indeed,it is at leastarguable that all the nonstrikers had longer notice than thestrikers that work would be unavailable on July 16, sincerumors to that effect began reaching the nonstrikers atnoon on July 15 and were confirmed by a supervisor at 2p.m. Furthermore, while the unavailability of work on July16 was partly due to Respondent's desire to avoid possibletensions between strikers and nonstrikers arising fromreports of alleged strike-related incidents of misconduct,25Petzak conceded that he was not more apprehensive ofpoststrike provocative or aggressive conduct from strikersthan from nonstrikers.26 Finally,the strikers had no more"control"(language used in Respondent's brief)than didthe nonstrikers over Respondent's decision to shut downthe plant. Respondent makes no claim (nor is there recordevidencewhich would support such a claim) that itconsulted with the Union about whether to shut down theplant; indeed, the credited evidence fails to show that theUnion even knew about the shutdown in advance.Moreover,Respondent'smotives remain suspect evenassuming that Respondent really equated the Union'sreluctant agreement to the August 2 reinstatement datewith agreement to the July 16 shutdown, and in additionhad forgotten that the Union was the statutory representa-tive of nonstrikers as well as strikers.In the absence of astrike in which some employees participated and some didnot, I think it unlikely that Respondent would haveregarded employees who had unsuccessfully protested ashutdown as less deserving of protection against its adverse23 1 rejectthe claim in Respondent's brief that it believed the equities ofthese eight wereimproved by the Union's agreement that strikers would notreturnonJuly 16.This agreement was not reached until after thenonstrikers had beentold not to report for work on July16, and did notcause Respondent to effecta temporarychange in the instructions to theseeight.24Most of the strikers for whom work was available under thecontractual seniority clause would have been entitled to reinstatement evenunder Respondent's "supersentority" proposal,which would have effectedthe immediatelayoff of onlyabout eight such strikers25Thereistestimony that there had been"mass picketing" at thebeginning of the strike,but none of the stokers was arrested on the picketline.Certainnonstrikers were charged withtrying torun down pickets with79results than employees who had never been consultedabout it at all.In any event,assuming that the reasons which Respon-dent advances for its disparate payments were innocentreasons andpartlymotivated Respondent's actions,unlaw-fulmotives likewise played a substantial role therein.Accordingly,such disparate payments nonetheless violatedthe Act;"it is enough that a discriminatory motive was afactor in the employer'sdecision"(Winchester SpinningCorp. v. N.LR.B.,402 F.2d 299, 304 (C.A. 4)).27Nor can I accept Respondent's apparent contention thatthe Union effectively waived the strikers' statutory right tonondiscriminatory treatment with respect to pay for July16. Assuming that the Union could effectively waive such aright,28 the record fails to contain the"clear and unmistak-able" evidence required to establishsuch a waiver.29 Therecord merely shows that on July 15 the Union agreed thatthe strikers would not return to work on July 16. Far fromshowing that the Union then knew that Respondentplanned to pay nonstrikers for time not worked on July 16,the testimony shows without contradiction that during thesecond negotiating session onJuly 15,when the partiesagreed to a contract and to reinstatement arrangements forthe strikers,Funkhouser assured theUnion "that therewould be no monetary payments for the non-strikers forwork not performed; but that they would be treated justlike all other employees." Moreover, the credited evidencefails to show that on July 15 the Union even knew that theplantwas tobe shut down on July 16; and it is undeniedthatduring negotiations Respondent never offered theUnion members a day off with pay on July 16.In view of my finding that the payments herein werespecificallymotivated by an unlawful purpose, I find itunnecessary to reach the alternative contention that suchdisparate treatment was unlawful regardless of motivation.Cf.Aero-Motive, supra;Hyster Co.,195NLRB No. 7.CONCLUSIONS OF LAW1.Respondentisengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.InternationalUnion of Electrical, Radio and Ma-chineWorkers, AFL-CIO-CLC, is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.By payingemployeeswho did not participate in theJune-July 1971 strike for a poststrike day (July 16, 1971) onwhich Respondent electednot to operate its plant, whilenot paying for that day the employees who did participatein that strike,Respondent has interferedwith, restrained,and coerced employeesin the exerciseof the rightsguaranteed in Section7 of the Act, in violation of Sectiontheir automobiles,but these charges were"thrownout" bythe magistrate'scourt There is no other evidence that any employees(all but one of themwomen)in fact engaged in misconduct during the strike.26This is not to say,of course, that a contrary view would necessarilyhave justified action which disadvantaged strikers not shown to haveengaged in misconductInternationalLadies'GarmentWorkers' Union vN L.R.B.,237 F 2d 545, 549-552 (C.A.D.C.).27Accord:PermianCorp,189 NLRB No. 131 enfd. 457 F.2d 512 (C.A5);Hugh H. Wilson Corp v N L.R B,414 F.2d 1345, 1353, fn. 17 (C.A 3),cert.denied, 397 U.S. 935.28Cf.United Aircraft Corp,192 NLRB No. 6229GeneralElectric Co,173 NLRB164, enfd. 414 F.2d 918, 923-924 (C A4). 80DECISIONS OF NATIONALLABOR RELATIONS BOARD8(a)(1);and has discriminated in regard to a term orcondition of employment to discourage membership in alabor organization, in violation of Section 8(a)(3).THE REMEDYHaving found that Respondent has engaged in certainacts violative of Section 8(a)(1) and (3) of the Act, I shallissue a Recommended Order directing the Respondent tocease and desist therefrom. In addition, my recommendedOrder will direct Respondent to refrain from in any othermanner infringing on its, employees' statutory rights. Theunfair labor practice which Respondent committed was theend-product of Respcndent's strenuous efforts(supportedby an avowed willingness to accept a "long, hot strike"over the issue) to obtain superseniority for nonstrikers inorder to reward them for their "loyalty." The policy whichunderlay Respondent's unlawful course of conduct ema-nated from Respondent's Philadelphia main office, whichpersisted therein even though at least one of its ownrepresentatives on the scene well knew that the superse-niority demand was unlawful. Respondent conceived of thedisparate payments here as a lesser substitute for a policywhose "destructive impact upon the strike and unionactivity cannot be doubted"(Erie Resistor, supra,373 U.S.at 231, decided more than 8 years before Respondentdecided on its unlawful conduct here). Moreover, whenRespondent's initial "destructive" proposal foundered onunion res;stance, Respondent fell back on coercive anddiscriminatory conduct which had a direct impact on thepocket of every unit employee. In short, a "broad" order iscalled for here because "danger of [other violations] in thefuture is to be anticipated from the course of [Respon-dent's] conduct in the past."N. L. R. B. v. Express PublishingCo.,312 U.S. 426, 437; see also,N.L.R.B.v.SouthernTransport, Inc.,343 F.2d 558, 560-561 (C.A. 8).Ishallalso require Respondent to pay each of theemployees who failed to receive pay for July 16, 1971,because of their strike activity, I day's pay on the samebasis as the payments to the employees who were paid forthat day, with interest at 6 percent per annum computed inthe manner prescribed inIsis Plumbing & Heating Co.,138NLRB 716, from the date on which the nonstrikers werepaid for that day.Aero-Motive, supra.Such payments shallbe made to each employee listed in Appendix A,infra;to J.Bowen, Clock No. 1334, if she is a different individualfrom J. W. Bowen, Clock No. 1344; 30 and to R. Williams(Clock No. 1187) and M. Herring (Clock No. 792) if it30 Joint Exhs 2 and 3 list a "J. W Bowen,"Clock No. "1344," as anindividual who worked during the strike and was paid for July 16 JointExh I lists a "J Bowen,"Clock No."1334," as an active employee justbefore the strike31At the beginning of the strike,R Williams was on maternity leave,and M.Herring was on personal leave of absence,scheduled to return onJune 25, 1971, 2 days after the stoke began.32 In the event no exceptions are filed to this recommended Order asprovided by Section 102.46 of the Rules and Regulations of the NationalLabor Relations Board,the findings,conclusions,and recommended Orderherein shall, as provided in Section 10(c) of the Act and in Section 102.48 oftheRules and Regulations,be adoptedby theBoard and become itsappears in compliance proceedings that their failure towork on July 15 was due to strike participation.31 I shallalso recommend that Respondent post an appropriatenotice.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER32TheRespondent,Technitrol, Inc.,Durham,NorthCarolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Granting days off with pay to employees becausethey refrained from lawful strike activity.(b) Discouraging membership in International Union ofElectrical,Radio and Machine Workers, AFL-CIO-CLC,or any other labor organization, by in any other mannerdiscriminating in regard to hire or tenure of employment orany term or condition of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make the employees referred to in the section of thisDecision entitled "The Remedy" whole for loss of pay inthe manner set forth in such section.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(c) Post at its plant in Durham, North Carolina, copies ofthe attached notice marked "Appendix B." 33 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.34findings,conclusions,and Order,and all objections theretoshall be deemedwaived for all purposes33 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt ofAppeals, the wordsin the notice reading. "Posted byOrder of the National Labor Relations Board"shall be changedto read,"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Orderof the NationalLaborRelations Board."34 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provisionshall be modified to read"Notify theRegional Director for Region 11, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith " TECHNITROL, INC.APPENDIX A81ClockNameClockName972L.Crawford834S.Murrey1230G.Thomasson830I. Mincy1002A.M. Carroll274F.Kinsey1645H.Mathis873T.James1663G.Wright764E.Dees781B.Gregory1078S.Greenhill833D.Murray734D.Bass735D.Blake756P.Cox277G.Burnett7750.Fox878H.Watkins747H.Cheek1399M.Sherron1234H.Dampier761E.Darnell1286J.Robinson1808L.Chandler1328H.Whilfield269J.Carwille1382N.Arrington887M.Winters905L.Mitchell852W.Ross953P.Williams1220M.High958B.Green1366W.Wuler998L.Gentry1367J.Williams1044B.Nunn658M.Ashby1045D.Lee978L.Garner1331H.Averitt352S.Clegg40N.Brinkley828B.Morcinows124L.Wilson874D.Vaughn153R.Bardeaux777A.Garth405P.Jones178C.Frye522L.Nunn728J.Ashford950M.Jones737A.Bostic956C.Ross828E.McDonald11671.Parrish95V.Holt1255M.Thomas770J.Edwards1542R.Jones175M.Scoggins1595G.McGee796C.Hill7290.Atkinson870L.Tillman857K.Smith1279G.Green790J.Herndon199C.Barber739L.Browning888S.Pope845E.Pollard808K.Johnson784E.Harrington1437M.Johnson855L.Sherian237I.Kithcart1253D.Mendenhall457J.Wiggins1289N.Russell263M.Mills1297P.McMillow3 96M.Dunnigan1350F.Jones1138E.Pettiford1383B.Brown1541H.Belton1472P.Paschall1641M.Eubanks1188E.Sandling1833D.Cameron1189B.Turrentine 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AClockNameClickName22P.McDougald1316E.Mathis183E.Jones1452C.Pearson236P.Gilliam347L.Clark1215J.Cox1640G.King846R.Rago78P.Carroll850V.Rochelle413G.Maynard1633B.Morton426J.Hamilton971E.Clevenger640R.Smith790S.Greenhill740R.Mizell1229C.Cherry611B.Mosser1266L.Collier738V.Brooks1471V.Hargis861R.Sorrell233G.Rowland112R.De LongAPPENDIX BNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trialin which all parties had the opportunity topresent their evidence,it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILLNOT grant days off with pay to employeesbecause they refrained from lawful strike activity.WE WILL NOT discourage membership in Interna-tional Union of Electrical,Radio and Machine Work-ers,AFL-CIO-CLC,or any other labor organization,by in any other manner discriminating in regard to hireor tenure of employment or any term or condition ofemployment.WE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise of rightsguaranteed in Section 7 of the National LaborRelations Act.WE WILLpay one day's payfor July 16, 1971, with 6percent interest,to those employees who failed toreceive such pay because they engaged in the strikewhich ended on July15, 1971.All ouremployees are free to engage in lawful strikeactivity,and to join or assist any uniontheywant.TECHNITROL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, 1624Wachovia Building,301North Main Street, Winston-Salem,NorthCarolina27101, Telephone 919-723-2300.